 THE LACLEDE GAS LIGHTCOMPANY75Because the markings may have been deliberately made, andmay have served to reveal the identity of the voter, we find thatthe ballot is void.We believe that the principle set forth in that case is applicable tothis situation.Here the red "X" marking may, or may not, havebeen deliberately made.Certainly it could have served to identify thevoter as, in fact, it did.Therefore, for the reasons stated in thatcase,we overrule this exception -and adopt the Regional Director'srecommendation.Accordingly, we find that this ballot is void.,,We find that the Employer's objections and exceptions' and thePetitioner's second objection do not raise material or substantial issueswith respect to the election.As the Petitioner has secured a majorityof the valid ballots cast in the election, we shall certify it as the bar-gaining representative of the employees in the appropriate unit.Certification of RepresentativesIT IS HEREBY CERTIFIED that the United Steelworkers of America,CIO, has been designated and selected by a majority of the employeesof Luntz Iron & Steel Company in the unit hereinabove found appro-priate as their representative for the purposes of collective bargaining,and that pursuant to Section 9 (a) of the Act, the said organizationis the exclusive bargaining agent of all such employees for the pur-poses of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.6Cf EbcoManufacturing Company,88 NLRB 9837We deem it unnecessary to pass upon the Employer's exception to the Regional Director'srecommendation that a hearing be directed as to the Petitioner's first objection,in view ofPetitioner's desire to withdraw that objectionTHE LACLEDE GAS LIGHT COMPANYandUNITED GAS, COKE AND CIIEMI-CAL WORKERS OF AMERICA,C.I.0.,LOCAL No.6andINTERNATIONALUNION OF OPERATING ENGINEERS, A. F. L.,LOCAL No. 148THE LACLEDE GAS LIGHT COMPANYandUNITED GAS, COKE AND CIIEMI-CAL WORKERS OF AMERICA, C. I.0.,LOCALNo.6, PETITIONER.CasesNos.14-RE-18 and14-UA-2892.November 21, 1951Order Denying MotionFollowing an election conducted pursuant to a Supplemental Deci-sion, Order Setting Aside Direction of Election, and Second Directionof Election,' Local No. 6, United Gas, Coke and Chemical Workers of177 NLRB 35497 NLRB No, 15. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica, C. I. 0., was certified on November 24, 1948, to representemployees of the Employer in a unit found appropriate by the Board.'On December 8, 1948, Local No. 6 filed its petition in Case No.14-UA-2892, requesting an election to authorize it to enter into aunion-security agreement with the Employer.After an election dulyconducted, the Board certified on January 18, 1949, that a majorityof the employees eligible to vote in such election had voted to au-thorize Local No. 6 to include a union-security clause in its contractwith the Employer.During all the times mentioned above, the Congress of IndustrialOrganizations was not in compliance with Section 9 (f), (g), and(h) of the Act. It effected such compliance on December 22, 1949.Local No. 148 of the International Union of Operating Engineers,A. F. L., one of the unions concerned in Case No. 14-RE-18, now movesthe Board to reopen the above-captioned cases, to conduct furtherhearings, to hold oral argument, and to rescind and declare void thecertificates issued as a result of the elections conducted in these twocases.Its basis for this motion is the failure of the C. I. O. to complywith Section 9 (f), (g), and (h) of the Act and the holding by theSupreme Court that such compliance was required by the Act.3How-ever, a recent amendment to the Act has removed whatever merit theremight have been in the motion before us.That amendment reads,in part, as follows :Section 18.No petition entertained, no investigation made, noelection held, and no certification issued by the National LaborRelations Board, under any of the provisions of section 9 of theNational Labor Relations Act, as amended, shall be invalid byreason of the failure of the Congress of Industrial Organizationsto have complied with the requirements of section 9 (f), (g), or(h) of the aforesaid Act prior to December 22, 1949, or by reasonof the failure of the American Federation of Labor to have com-plied with the provisions of section 9 (f), (g), or (h) of theaforesaid Act prior to November 7, 1947.4It is clear that the amendment cures whatever invalidity there mighthave been in the certifications sought to be avoided by this proceeding.Accordingly, we will deny the motion of Local No. 148 in its entirety.IT Is HEREBY ORDERED that the motion filed herein by InternationalUnion of Operating Engineers, A. F. L., Local No. 148, be, and it'hereby is, denied.2The Board hereby revokes its delegation of powers in this case to a three-member panel.N. L. R. B. v. Highland Park Manufacturing Company,341 U. S. 322.65 Stat 601,29 U. S. C., Sec. 168.